In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00095-CR



    ROCHE SURETY COMPANY/FORREST, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 361st District Court
                 Brazos County, Texas
          Trial Court No. 19-04703-CRF-361




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                   MEMORANDUM OPINION

        The Appellant has filed a motion to dismiss this appeal.1 As authorized by Rule 42.2 of

the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P. 42.2(a).

        Accordingly, we dismiss this appeal.




                                                       Charles van Cleef
                                                       Justice

Date Submitted:          November 16, 2022
Date Decided:            November 17, 2022

Do Not Publish




1
Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                      2